Citation Nr: 0424356	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  96-42 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other then PTSD.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below VA will notify 
you of the further action that is required on your part.


REMAND

The veteran contends that he has PTSD due to one or more of 
the following in service events, while with the 497th 
Tactical Fighter Squadron (TFS) at Ubon Royal Thailand Air 
Force Base from December 1966 to June 1967 as a crew chief, 
caused his PTSD:

a.  in either January or February 1967- a 
plane caught fire on the flight lime 
while carrying a 750-pound bomb which 
thereafter exploded showering him and 
others, who had taken shelter in a nearby 
bunker, with shrapnel;

b.  in either January or February 1967- 
witnessing a helicopter crash into a 
nearby native hut killing everyone 
onboard the helicopter as well as the 
family inside the hut;

c.  in either January or February 1967- 
witnessing the deaths of two pilots who 
were killed when they attempted to eject 
from an airplane that crashed at Ubon.  
He had a statement taken from the crash 
investigation team; and 

d.  in either January or February 1967- 
seeing a plane catch fire and burn up.

Using the above information, the RO requested the veteran's 
service personnel records from the National Personnel Records 
Center (NPRC) and contacted the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).  

The service personnel records obtained from NPRC verified 
that he served as an aircraft engine mechanic with the 497th 
TFS at Ubon Royal Thai Air Force Base from December 1966 to 
July 1967.  The NPRC did not, however, verify any claimed 
stressors.  The USASCRUR also notified the RO that they had 
been unable to verify the veteran's stressors with the 
information they had but, if the appellant provided the names 
of the casualties, the units of assignment of the aircraft 
involved in the incidents, and/or a date (within 60 days) as 
to when these incidents took place, another attempt could be 
made to verify the stressors.  (The Board notes that from the 
existing record it appears that the RO only sought 
verification of the incident involving the two pilots that 
died ejecting from there airplane.  No attempt was made to 
verify the other claimed stressors.)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires VA to obtain and 
associate with the record all adequately identified records.  
See 38 U.S.C.A. § 5103A(b) (West 2002).  Moreover, the United 
States Court of Appeals for Veterans Claims (Court) in Suozzi 
v. Brown, 10 Vet. App. 307 (1997) held that corroboration of 
every detail is not required to satisfy the 38 C.F.R. 
§ 3.304(f) requirement that there be credible supporting 
evidence that the claimed stressors actually occurred.

Accordingly, a remand is required to notify the veteran that 
his stressors cannot be verified by USASCRUR given the 
existing record.  Without an independently verifiable in-
service stressor, his claim of entitlement to service 
connection for PTSD will have to be denied.  38 U.S.C.A. 
§§ 5100, 5103, 5103A(b) (West 2002); 38 C.F.R. § 3.159 
(2003).  If the veteran provides further information 
detailing the who, what, when and where with respect to each 
claimed stressor, the RO is to forward it to USASCRUR to see 
if they can verify any claimed stressor.  Id.

As to entitlement to service connection for an acquired 
psychiatric disorder other than PTSD and a skin disorder, the 
VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

As the record does not contain medical opinion evidence as to 
the relationship, if any, between the veteran's current 
psychiatric and skin disorders and military service, a remand 
to obtain one is also required.  Id.  Similarly, as to 
entitlement to service connection for PTSD, if the veteran 
provides information about his stressors that USASCRUR is 
thereafter able to verify, the RO should also obtain an 
opinion from the psychiatric examiner as to whether his 
current PTSD was caused by any independently verifiable in-
service event.  Id.

As to all psychiatric issues on appeal, the veteran reported 
undergoing psychiatric hospitalizations for depression at 
Clark Air Force Base in approximately March or April 1967 and 
again in May or June 1967.  He also reports being 
hospitalized at Travis Air Force Base for several months 
following his second Clark Air Force Base hospitalization.  
The record shows that the veteran identified counselors who 
have treated him for psychiatric disorders since his 
separation from military service - Janet Robins at 
Schenectady Community College in 1972; Dr. Wang for six 
months in 1978 or 1979; a psychologist at Kaiser Permanente 
in Springfield, Massachusetts in the early 1990's; a Dr. In 
Ho Park; and since 1995, the Albany VA Medical Center.  The 
RO did obtain and associate with the claims file the 
veteran's VA Albany treatment records.  It also attempted to 
obtain records from Janet Robins and Dr. In Ho Park, however, 
Janet Robins failed to reply to the request, and Dr. Park's 
letter was returned as undeliverable.  The veteran has since 
implied that the latter records are probably not available.

Nevertheless, on remand, the RO should obtain and associate 
with the claims file the veteran's psychiatric records, any 
post January 1968 records from the Albany VA Medical Center 
that have yet to be associated with the file, Dr. Wang's 
treatment records, and psychiatric treatment records Kaiser 
Permanente in Springfield, Massachusetts.  38 U.S.C.A. 
§ 5103A(b).  

For each issue on appeal, the VCAA requires VA to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  See 
38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 
(2003).  Specifically, VA must: (1) notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims; (2) notify him of the information 
and evidence that VA will seek to provide; (3) notify him of 
the information and evidence the claimant is expected to 
provide; and (4) tell the claimant to provide any evidence in 
his possession that pertains to the claims that has yet to be 
submitted.  As the June 2004 letter is inadequate in 
providing specific notice under the VCAA for each claim, 
further development is in order, to include issuing a new 
rating decision after issuing a full, complete and accurate 
notice to the appellant.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Therefore, the appeal is REMANDED for the following: 

1.  The RO must ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the 
claims of entitlement to service 
connection for PTSD, an acquired 
psychiatric disorder other then PTSD, and 
a skin disorder.  The letter must: (1) 
notify the claimant of the information 
and evidence not of record that is 
necessary to substantiate the claims; (2) 
notify him of the information and 
evidence that VA will seek to provide; 
(3) notify him of the information and 
evidence the claimant is expected to 
provide; and (4) notify the claimant that 
he must provide any evidence in his 
possession that pertains to the claims 
that has not been previously submitted.  
The veteran should be notified that he 
has one year to submit pertinent evidence 
needed to substantiate his claims.  The 
date of mailing the veteran notice of the 
VCAA begins the one year period.  

2.  The RO should contact the National 
Personnel Records Center and request a 
complete copy of the veteran's service 
personnel records and any clinical 
records generated in connection with his 
psychiatric hospitalizations at Clark Air 
Force Base and Travis Air Force Base in 
1967.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  The RO should contact the veteran and 
notify him that, given the existing 
record, USASCRUR had been unable to 
verify his PTSD stressors.  He should 
then be asked for the names of the 
casualties, the units of assignment of 
the aircraft involved in the incidents, 
and the date (within 60 days) as to when 
these incidents took place.  The veteran 
should then be notified that his claim of 
entitlement to service connection for 
PTSD will be denied unless he can provide 
evidence of an independently verifiable 
in-service stressor that is responsible 
for PTSD.  

4.  After waiting an appropriate period 
of time for the veteran to respond, the 
RO should provide the above information 
regarding all of his stressors, as well 
as any additional information received by 
the appellant, to USASCRUR.  Request that 
they undertake a search of the unit 
records for the 497th TFS at Ubon Royal 
Thai Air Force Base between January and 
February 1967, in an effort to verify 
each of the claimed stressors.  If the 
search yields negative results, that fact 
should clearly be documented in the 
claims file, and the veteran notified in 
writing.

5.  The RO should contact the Air Force 
Safety Center at Kirtland Air Force Base, 
New Mexico, and request a copy of the 
accident reports prepared in connection 
with the crashes and any other records 
they have in their possession that could 
help verify the veteran's claim that his 
unit was involved with the men in these 
airplanes and helicopters.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

6.  The RO should contact the veteran and 
invite him to submit statements in 
support of his claims from men he served 
with and who can provide first hand 
accounts of these incidents.

7.  The RO should then ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of any other VA and non-VA health care 
providers who have treated him for 
psychiatric and/or skin disorders since 
his separation from military service.  
The RO should inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  
Obtain all records identified by the 
veteran that have not already been 
associated with the record on appeal 
including any outstanding post January 
1968 records on file with the Albany VA 
Medical Center, Dr. Wang, and from Kaiser 
Permanente in Springfield, Massachusetts.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

8.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA psychiatric examination.  
The claims folders are to be made 
available to the psychiatrist for review 
in conjunction with the examination.  
Based on a review of the claims folders 
and the results of the examination, the 
psychiatrist is to answer the following 
questions:

i.  As to entitlement to service 
connection for an acquired psychiatric 
disorder other then PTSD:

a.  Does the veteran have a current 
psychiatric disorder other than 
PTSD?  If so, what is that 
diagnosis?

b.  As to each diagnosed psychiatric 
disorder, is it as least as likely 
as not that it was caused or 
aggravated by military service?

c.  As to any diagnosed psychosis, 
is it as least as likely as not that 
it manifested itself to a 
compensable degree within one year 
after the veteran's separation from 
military service.

Note:  In providing the above opinions, 
the examiner must specifically comment on 
in-service medical records, including a 
June 1967 clinical record and December 
1967 separation examination, which show a 
diagnosis of acute situational reaction 
manifested by depression and anxiety.  
The examiner must comment on the post-
service medical records, including a 
November 1995 VA examiner's diagnosis of 
a major depressive disorder.

ii.  If, and only if, a claimed stressor 
is independently verified, the examiner 
must address the following:

Does the veteran have PTSD?  If so, 
is it as least as likely as not that 
PTSD was caused by any of the 
independently verifiable in-service 
stressors?

9.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA dermatological 
examination.  The claims folders are to 
be made available to the dermatologist 
for review in conjunction with the 
examination.  Based on a review of the 
claims folder and the results of the 
examination, the dermatologist is to 
answer the following questions:

Does the veteran have any current 
skin disorder?  If so, what is the 
diagnosis?  Is it as least as likely 
as not that any currently diagnosed 
skin disorder was caused or 
aggravated by military service?

10.  After the development requested 
above has been completed, the RO should 
review the examination reports to ensure 
that they are in complete compliance with 
the directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

11.  Following any other appropriate 
development, to include the issuance of a 
full, complete and accurate VCAA notice 
which addresses each issue, the RO should 
readjudicate the appealed issues using 
the rating decision format.  If any 
benefit sought on appeal remains denied, 
he and his representative must be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter 


the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


